Case: 1:17-md-02804-DAP Doc #: 1301 Filed: 01/25/19 1 of 3. PageID #: 35958




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO í76)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,231 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


                    Jan 25, 2019
                                                      Jeffery N. Lüthi
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 1301 Filed: 01/25/19 2 of 3. PageID #: 35959




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                MDL No. 2804



                  SCHEDULE CTOí76 í TAGíALONG ACTIONS



  DIST     DIV.      C.A.NO.       CASE CAPTION


COLORADO

   CO        1       19í00112      City of Thornton v. Purdue Pharma L.P. et al
                                   Board of County Commissioners of the County of
   CO        1       19í00113      Jefferson, The v. Purdue Pharma, L.P. et al
                                   Board Of County Commissioners Of The Of The
   CO        1       19í00114      County Of Adams, The et al v. Purdue Pharma, L.P. et
                                   al

MAINE

                                   CITY OF WATERVILLE v. PURDUE PHARMA LP et
  ME         1       19í00014      al Opposed 1/24/19
                                                                    Opposed 1/24/19
  ME         1       19í00017      CITY OF AUGUSTA v. PURDUE PHARMA LP et al
                                   AROOSTOOK COUNTY v. PURDUE PHARMA LP et
  ME         1       19í00018      al Opposed 1/24/19
                                   PENOBSCOT COUNTY v. PURDUE PHARMA LP et
  ME         1       19í00019      al Opposed 1/24/19
                                   WASHINGTON COUNTY v. PURDUE PHARMA LP
  ME         1       19í00024      et al Opposed 1/24/19
                                   SOMERSET COUNTY v. PURDUE PHARMA LP et
  ME         1       19í00025      al Opposed 1/24/19
                                   ANDROSCOGGIN COUNTY v. PURDUE PHARMA
  ME         2       19í00012      LP et al Opposed 1/24/19
                                                                    Opposed 1/24/19
  ME         2       19í00013      CITY OF AUBURN v. PURDUE PHARMA LP et al
                                   SAGADAHOC COUNTY v. PURDUE PHARMA LP
  ME         2       19í00020      et al Opposed 1/24/19
  ME         2       19í00021      LINCOLN COUNTY v. PURDUE PHARMA LP Opposed
                                                                       et al 1/24/19
  ME         2       19í00022      YORK COUNTY v. PURDUE PHARMA LP et Opposed
                                                                      al      1/24/19


NEW MEXICO

                                   Board of County Commissioners of the County of
  NM         1       19í00023      McKinley v. AmerisourceBergen Drug Corporation et al

TEXAS SOUTHERN
Case: 1:17-md-02804-DAP Doc #: 1301 Filed: 01/25/19 3 of 3. PageID #: 35960
                                                                                Opposed 1/23/19
  TXS        4       19í00114      County of Hardin v. Endo Health Solutions, Inc. et al
  TXS        4       19í00117      County of Newton v. Endo Health Solutions Inc. et al
                                                                                Opposed 1/23/19

WYOMING

  WY         1       19í00007      Sweetwater County v. Purdue Pharma LP et al
